                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


THOMAS DAVIS                                                                                  CIVIL ACTION

VERSUS                                                                                        NO. 19-1507

COURTYARD MANAGEMENT CORP. ET AL.

                                                                                              SECTION “L” (5)

                                              ORDER & REASONS

         Before the Court is Plaintiff’s motion to remand. R. Doc. 41. The motion is unopposed.

Having reviewed Plaintiff’s memorandum and the applicable law, the Court issues this Order &

Reasons.

  I.     BACKGROUND

         This claim arises out of a motor vehicle accident that allegedly occurred on July 14, 2018.

R. Doc. 1. Plaintiff originally filed suit in state court, bringing claims resulting from separate

automobile accidents that occurred on July 14, 2018 and July 21, 2018. R. Doc. 1-1. Defendants’

timely removed the action this Court and filed a motion to sever. 1 The Court granted the motion,

finding that severance was warranted because the claims arose from separate transactions, involved

separate facts, witnesses, and documentary proof, and because prejudice would be avoided by trying

the cases separately. R. Doc. 30 at 4-7. The Court ordered Plaintiff to file amended complaints with

respect to the claims arising from each independent accident and retained jurisdiction over the claims



          1
            In their motions to sever, the parties argued the cases should be severed, as: (1) the claims arise out of
different occurrences, (2) the claims present different questions of law and fact, (3) severing the claims will promote
judicial economy and avoid prejudice to the Defendants, and (4) different witnesses and documentary evidence are
required to prove the claims. R. Doc. 17-1 at 4–6. Mr. Davis opposed the motion because the claims involved “common
questions of law and fact” and because “[t]he two collisions are inextricably intertwined,” creating “a substantial risk of
inconsistent obligations should two juries have to try the same damage case.” R. Doc. 24 at 2.

                                                            1
arising from the July 14, 2018 accident. R. Doc. 31.

       In his first amended complaint, Plaintiff Thomas Davis alleges that on July 14, 2018, he

was driving on the 910 block of Iberville Street when “[w]ithout warning, a vehicle driven by an

unknown valet employee of the Parking Management Service, Inc. failed to yield to the right of way

and struck the rear passenger side of [Plaintiff]’s vehicle, causing injuries and damages.” R. Doc. 35

at 2. Plaintiff alleges that the unknown employee was acting within the scope and course of his

employment at the time of the incident, and that his employer, Parking Management Services, Inc.,

is therefore vicariously liable for its employee’s negligence. R. Doc. 35 at 3.

       Based on these allegations, Mr. Davis brings suit against Defendants Courtyard Management

Corporation, Marriott International, Inc., an unknown valet employee of Parking Management

Service, Inc., and Parking Management Services, Inc., seeking damages for past, present, and future

physical pain and suffering, mental anguish, medical expenses, lost wages and earning capacity,

property damage, loss of use of vehicle, and rental car expenses. R. Doc. 1-1 at 4.

       Defendants Courtyard Management Corporation, Marriott International, Inc., and Parking

Management Services, Inc., timely answered the first amended complaint, generally denying the

allegations therein. R. Doc. 47. Defendants also assert several affirmative defenses including

comparative negligence of Plaintiff, prescription, superseding and intervening causes, and failure to

mitigate damages. R. Doc. 47 at 5-8.

 II.   PRESENT MOTION

       Pending before the Court is Plaintiff’s Motion to Remand. R. Doc. 41. Plaintiff argues that

this Court lacks subject matter jurisdiction over the dispute because the joinder of Defendant

Parking Management Services, Inc., a corporation domiciled in Louisiana, destroys complete

diversity. R. Doc. 41 at 4. The motion is unopposed.

                                                  2
III.    LAW & ANALYSIS

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized

by the Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Parties “may neither

consent to nor waive federal subject matter jurisdiction.” Simon v. Wal-Mart Stores, Inc., 193 F.3d

848, 850 (5th Cir. 1999). Accordingly, “[a] case is properly dismissed for lack of subject matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the case.”

Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998).

        Subject matter jurisdiction arising under § 1332 requires complete diversity of citizenship.

Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010). “The concept of complete

diversity requires that all persons on one side of the controversy be citizens of different states than

all persons on the other side.” McClaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004)

(internal quotation marks and citations omitted). Determination of the citizenship of juridical

persons varies depending on the type of juridical person. A corporation is a citizen of every state

in which it is incorporated as well as the state where its principal place of business is located. 28

U.S.C. § 1332(c)(1).

        Here, Plaintiff alleges that the addition of Parking Management Services, Inc., destroys

complete diversity. R. Doc. 41. Parking Management Services, Inc., is a corporation. Therefore,

the Court looks to the company’s state of incorporation and the location of its principal place of

business. The Louisiana Secretary of State lists Parking Management Services, Inc.’s domicile

address and principal office address as 917 Gravier Street, New Orleans, Louisiana, 70112.

Accordingly, Parking Management Services, Inc., is a citizen of Louisiana for diversity

jurisdiction purposes. Plaintiff is also a citizen of Louisiana. R. Doc. 1-1 at 1. Because Plaintiff

                                                  3
shares a state of citizenship with a Defendant, complete diversity does not exist, and this Court

does not have subject matter jurisdiction.

IV.    CONCLUSION

       For the foregoing reasons,

       IT IS ORDERED that Plaintiff’s motion to remand, R. Doc. 41, is GRANTED and the

matter is hereby REMANDED to the Civil District Court for the Parish of Orleans, State of

Louisiana.

       New Orleans, Louisiana on this 16th day of October, 2019.



                                                            ___________________
                                                                 Eldon E. Fallon
                                                            U.S. District Court Judge




                                               4
